Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed January 14, 2021 is acknowledged. Claims 2 and 11 are deleted. Claims 1 and 4-6 are amended. Claims 15-20 are withdrawn. 

2.	Claim objection(s) in the previous Office Action (Paper No. 20200121) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20200121) is/are removed.

4.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20200121) is/are removed.

5.	Since the invention of Group I is free of prior art, Examiner has reconsidered the restriction requirement regarding the instant application and has decided to give an action on the merits for Claims 15-20. Now, Claims 1, 3-10 and 12-20 are pending.

Allowable Subject Matter
6.	Claims 1, 3-10 and 12-20 are allowed.

7.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest references: Ayano (US 3 683 303) and JP760 (JP 48 035760 B)
Ayano discloses a hybrid composition that is cured to a polyester-polyurethane hybrid. The hybrid composition comprises an isocyanate (e.g., toluene diisocyanate), an unsaturated polyester, castor oil, a catalyst and a solvent. (Table III and Examples) Suitable unsaturated polyesters are derived from unsaturated polybasic acids and anhydrides thereof such as maleic anhydride, phthalic acid, etc. and polyhydric alcohols such as ethylene glycol, etc. The unsaturated polyesters can be crosslinked by crosslinkers such as styrene, etc. in the presence of a catalyst such as methyl ethyl ketone peroxide, etc. (col. 7, line 51 to col. 8, line 3) Notably, the crosslinkers are indeed reactive solvents. The unsaturated polyesters would contain a hydroxyl group as demonstrated in Examples A and B, where the amount of the polyhydric alcohols is in stoichiometrical excess with respect to that of the polybasic acids. In one embodiment, the hybrid composition would yield a polyester-polyurethane hybrid in 1:1 weight ratio. (col. 6, line 64 to col. 7, line 12)
JP760 discloses a hybrid composition that is cured to a polyester-polyurethane hybrid. The hybrid composition comprises an isocyanate (e.g., toluene diisocyanate), an unsaturated polyester containing a hydroxyl group, castor oil, a catalyst and a solvent (e.g., styrene, vinyl toluene, etc.). Suitable unsaturated polyesters are derived from carboxylic acids such as maleic acid, fumaric acid, phthalic acid, isophthalic acid, etc.) and diols such as ethylene glycol, etc. (col. 2, line 36 to col. 3, line 22) The composition can further contain hydroxy-containing compounds to react with the isocyanate to form polyurethane. Suitable hydroxy-containing compounds include castor oil and polyethers (i.e., polyethylene glycols or polypropylene glycols).  The polyethers read on Applicant’s second polyols. Suitable catalysts for crosslinking the unsaturated polyester include methyl ethyl ketone peroxide, benzoyl peroxide, etc. (col. 3, line 34 to col. 4, line 16)
However, none of Ayano and JP760 teaches or fairly suggest the presently claimed second polyol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
February 25, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765